Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This communication is in response to the Application No. 16/543,455 filed on 8/16/19. Application is a DIV of 15/202,507 which is a DIV of 14/251,539 which is a DIV of 12/170,675. Claims 1 - 20 has been examined.
Claim Objections
3.	Claim 7, 8, 15 are objected to because of the following informalities:

As per claim 7 and 15, AC power is not defined specifically. Even though it is known in the art examiner makes a determination that the abbreviation should be defined in the claim once. Appropriate correction is required.

As per claim 8, The claim in part claims; “… 30 percent less fuel than required …”; however, further inspection of the specification it seems like the applicant meant to claim 20 percent and examiner makes the determination that is seems like a typo. Appropriate correction is required.
     Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624.  The examiner can normally be reached on Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632